DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 21, 23, 26 and 33 are objected to because of the following informalities:  In line 1, the second “the” is redundant. should “gabba” be “GABA” in claims 23 and 26?Rest of the claims need to be checked for minor typographical errors such as these and corrected.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 8, 10-11, 22-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 18-19, and 24-27 of U.S. Patent No. 10,261,991. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 8, 10-11, 22-29 are similar in scope and content of claims 1-6, 18-19, 24-27 of the patent issued to the same Applicant.
It is clear that all the elements of the application claims 1-3, 8, 10-11, 22-29 are to be found in patented claims 1-6, 18-19, 24-27 (as the application claims 1-3, 8, 10-11, 22-29 fully encompasses patented claims 1-6, 18-19, 24-27).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-6, 18-19, 24-27 of the patent is in effect a “species” of the “generic” invention of the application claims 1-3, 8, 10-11, 22-29. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-3, 8, 10-11, 22-29 is anticipated by claims 1-6, 18-19, 24-27 of the patent, it is not patentably distinct from of the patented claims. 

Application Number 16/239,138
Patent No: 10,682,086
1. A system for delivering a digital therapeutic based on a user-mapped emotional or mental state (EMS), said system comprising of: a mood map; a message prescriber; a processor coupled to a memory element stored with instructions, said processor when executing said memory-stored instructions, configure the system to cause: a coordinate-based sentiment value spectrum (mood map) displayed, comprising one positive to negative-scaled axis and one perpendicular active to passive scaled axis 



2. The method of claim 1, wherein at least one of the actions suggested or behaviors recommended are supported by at least one credentialed EMS expert for user review. 
3. The system of claim 1, further comprising a personalized secondary-level message delivered to the user based on the user response to the delivered primary-level message, whereby the user response is a measure of at least one of a reaction, compliance, engagement, or interactivity with the delivered primary-level message. 
3. The method claim 1, wherein any one of the message pushes at least one of a physical or cognitive task and based on compliance or performance, assign a subsequent message. 

4. The method of claim 3, wherein the user response to at least the primary-level message is tracked by at least one of an on-board or off-board camera or sensor. 

5. The system of claim 3, wherein the user response to at least the primary-level message is tracked based on at least one of a compliance or performance to at least one of a cognitive or physical task request. 

6. The system of claim 1, wherein any one of the message pushes a battery of at least one of a physical or cognitive tasks and based on compliance or performance, assign a subsequent message. 



8. The system of claim 1, wherein the mood map or an EMS store assigns an indication score or color-coded range to further convey severity to the dynamic EMS. 
5. The method of claim 1, wherein message types are matched to EMS type based on scored or color-coded aspects. 
9. The system of claim 1, wherein message types correspond to EMS types found in an EMS store. 

10. The system of claim 1, wherein message types correspond to EMS types based on scored or color-coded aspects. 
4. The method of claim 1, further comprising an indication score or color-coded range to further convey at least one of an EMS type, EMS severity, message type, or message tone. 
11. The system of claim 1, wherein any one of the message assigned and pushed are by machine learning aspects.
6. The method of claim 1, wherein message types are assigned and pushed by machine learning aspects. 
12. The system of claim 1, wherein at least one of the message or EMS types are shared to others in network or out of network. 
7. The method of claim 1, wherein at least one of the message types or EMS types are shared to others in network or out of network. 
13. The system of claim 1, wherein any one of the message for actions suggested or behaviors recommended are supported by at least one credentialed EMS expert. 

14. A system for delivering a digital therapeutic, specific to a users emotional or mental state (EMS), said system comprising of: a mood map; a primary message prescriber; a processor coupled to a memory element with instructions, said processor when executing said memory-stored instructions, configure the system to cause: at least one EMS to be selected for the user based on a user-plotted point on a displayed mood map to reflect at least a two-dimensional EMS along at least two correlates of behavior, said EMS indicating a granular assessment of at least one of a feeling, sensation, mood, mental state, 

15. The system of claim 14, wherein the user-plotted point on the displayed mood map reflects a three-dimensional EMS along at least three correlates of behavior. 

16. The system of claim 15, wherein the three correlates are a positivity correlate, an activity correlate, and a time correlate. 

17. The system of claim 16, wherein any one of the positivity correlate or activity correlate is on any one of the x and y-axis, and time or duration is scaled on a z-axis of a three-dimensional mood map. 

18. The system of claim 14, wherein the mood maps x-axis is an activity correlate represented as an ocean surface horizontally bisecting the display, whereby a wave action increases the further right from a center point and the wave action calms further left from the center point. 

19. The system of claim 18, wherein the mood maps y-axis is a positivity correlate represented as a sky above the ocean surface and ocean depth below the ocean surface, whereby the sky light becomes brighter the further up from the center point and the ocean depth becomes dimmer the further down from the center point. 

20. The system of claim 19, wherein the mood maps z-axis is a time or duration correlate, wherein the mood map shifts ninety degrees to reveal a side-sectional view of the ocean surface and shore, whereby the shore at either end of the display represents day zero and time or duration increases the further from the shore. 

21. The system of claim 14, wherein the message prescriber delivering at least a 

22. A system for delivering a digital therapeutic, specific to a users emotional or mental state (EMS), said system comprising of: a message prescriber; a processor coupled to a memory element stored with instructions, said processor when executing said memory-stored instructions, configure the system to cause: at least one EMS to be selected for the user based on a user-plotted point on a displayed mood map to reflect at least a two-dimensional EMS along at least two correlates of behavior, said EMS indicating a granular assessment of at least one of a feeling, sensation, mood, mental state, emotional condition, or physical status of the user; and the message prescriber delivering at least a primary-level message (digital therapeutic) personalized to the user based on at least one of a stored message coupled to the selected EMS; wherein the at least primary-level messages contain at least one of a text, image, sound, video, art asset, suggested action or recommended behavior; and wherein the at least primary-level message is a suggestion or recommendation for the user to perform a task or consume content with clinically proven benefits to improve at least one of a mood, anxiety, stress, psychological state, emotional state, or physical state by altering levels of at least one neurotransmitter of the user. 
18. A method for delivering a digital therapeutic, specific to a users emotional or mental state (EMS), said method comprising the steps of: selecting by the user at least one of an EMS based on a single input; and pushing a message personalized to the user based on at least one stored message coupled to the selected EMS, wherein said message comprises a social-based digital content suggesting an EMS-defined action or behavior to address at least one of a neurotransmitter corresponding to the defined EMS, wherein said neurotransmitter is at least one of Dopamine, Serotonin, Epinephrine, Norepinephrine, Endorphin, Acetylcholine, Oxytocin, or GABA. 
26. A method for delivering a digital therapeutic, specific to a users emotional or mental state (EMS), said method comprising the steps of: selecting by the user at least one of an EMS, said EMS categorized as at least one of a neurotransmitter in need of addressing; and pushing a digital content to the user based on at least one stored message coupled to the selected EMS, wherein said content comprises a visual asset suggesting an action or behavior to address at least one of the neurotransmitter corresponding to the EMS, wherein the neurotransmitter is at least one of Dopamine, Serotonin, Epinephrine, Norepinephrine, Endorphin, Acetylcholine, Oxytocin, or GABA. 
27. A method for delivering a digital therapeutic, specific to a users emotional or mental state (EMS), said method comprising 

18. A method for delivering a digital therapeutic, specific to a users emotional or mental state (EMS), said method comprising the steps of: selecting by the user at least one of an EMS based on a single input; and pushing a message personalized to the user based on at least one stored message coupled to the selected EMS, wherein said message comprises a social-based digital content suggesting an EMS-defined action or behavior to address at least one of a neurotransmitter corresponding to the defined EMS, wherein said neurotransmitter is at least one of Dopamine, Serotonin, Epinephrine, Norepinephrine, Endorphin, Acetylcholine, Oxytocin, or GABA. 
24. A method for delivering a digital therapeutic, specific to a users emotional or mental state (EMS), said method comprising the steps of: selecting at least one EMS for the user based on a user-plotted point on a displayed mood map to reflect at least a two-dimensional EMS along at least two correlates of behavior, said EMS indicating a granular assessment of at least one of a feeling, sensation, mood, mental state, emotional condition, or physical status of the user; and delivering at least a primary-level message (digital therapeutic) personalized to the user based on at least one of a stored message coupled to the EMS. 
18. A method for delivering a digital therapeutic, specific to a users emotional or mental state (EMS), said method comprising the steps of: selecting by the user at least one of an EMS based on a single input; and pushing a message personalized to the user based on at least one stored message coupled to the selected EMS, wherein said message comprises a social-based digital content suggesting an EMS-defined action or behavior to address at least one of a neurotransmitter corresponding to the defined EMS, wherein said neurotransmitter is at least one of Dopamine, Serotonin, Epinephrine, Norepinephrine, Endorphin, Acetylcholine, Oxytocin, or GABA. 
25. The method of claim 24, wherein the at least primary-level messages contain at least 



18. A method for delivering a digital therapeutic, specific to a users emotional or mental state (EMS), said method comprising the steps of: selecting by the user at least one of an EMS based on a single input; and pushing a message personalized to the user based on at least one stored message coupled to the selected EMS, wherein said message comprises a social-based digital content suggesting an EMS-defined action or behavior to address at least one of a neurotransmitter corresponding to the defined EMS, wherein said neurotransmitter is at least one of Dopamine, Serotonin, Epinephrine, Norepinephrine, Endorphin, Acetylcholine, Oxytocin, or GABA. 
27. The method of claim 24, wherein the user-plotted point on the displayed mood map reflects a three-dimensional EMS along at least three correlates of behavior. 
24. The method of claim 23, wherein the EMS or neurotransmitter is selected based on a single input by the user, wherein the single input is at least one of a selection from a menu, plotted on a multi-axis graph, or entered. 
28. The method of claim 27, wherein the three correlates are a positivity correlate, an activity correlate, and a time correlate. 
24. The method of claim 23, wherein the EMS or neurotransmitter is selected based on a single input by the user, wherein the single input is at least one of a selection from a menu, plotted on a multi-axis graph, or entered. 
29. The method of claim 28, wherein any one of the positivity correlate or activity correlate is on any one of the x and y-axis, and time or duration is scaled on a z-axis of a three-dimensional mood map. 
25. The method of claim 18, wherein the message is a request for a short-term action intended to boost production of at least one of a neurotransmitter, wherein the response is at least one of a boost in mood, alleviation 


31. The method of claim 29, wherein the mood maps y-axis is a positivity correlate represented as a sky above the ocean surface and ocean depth below the ocean surface, whereby the sky light becomes brighter the further up from the center point and the ocean depth becomes dimmer the further down from the center point. 

32. The method of claim 29, wherein the mood maps z-axis is a time or duration correlate, wherein the mood map shifts ninety degrees to reveal a side-sectional view of the ocean surface and shore, whereby the shore at either end of the display represents day zero and time or duration increases the further from the shore. 

33. The method of claim 24, wherein the message prescriber delivering at least a primary-level message (digital therapeutic) personalized to the user is based on at least one of a stored message coupled to the EMS selected by the user from a store of EMS to override the EMS defined from the user-plotted mood map. 



Claims 1, 2, 4, 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 13-17 of U.S. Patent No. 10,261,991. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, and 24-26 are similar in scope and content of claims 1, 2, 9, and 13-17 of the patent issued to the same Applicant.
In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 2, 4 and 24-26 is anticipated by claims 1, 2, 9 and 13-17 of the patent, it is not patentably distinct from of the patented claims. 
Application Number 16/239,138
Patent No: 10,261,991
1. A system for delivering a digital therapeutic based on a user-mapped emotional or mental state (EMS), said system comprising of: a mood map; a message prescriber; a processor coupled to a memory element stored with instructions, said processor when executing said memory-stored instructions, configure the system to cause: a coordinate-based sentiment value spectrum (mood map) displayed, comprising one positive to negative-scaled axis and one perpendicular active to passive scaled axis forming a two-dimensional plot of a sentiment value along a positive to negative line (positivity correlate) and an active to passive line (activity correlate); at least one user-plotted point on the displayed mood map to reflect a two-dimensional EMS (dynamic EMS) along the two correlates of positivity and activity, said dynamic EMS indicating a granular assessment of at least one of a feeling, sensation, mood, mental state, emotional condition, or physical status of the user; and the message prescriber delivering at least a primary-level message 


2. The system of claim 1, wherein the sensory effect rendered by the sentiment vector includes one of color change of a component of the message content, change in text font of a component of the message content, audio effect, haptic effect, and graphical addition to the message content. 

3. The system of claim 1, further comprising a personalized secondary-level message delivered to the user based on the user response to the delivered primary-level message, whereby the user response is a measure of at least one of a reaction, compliance, engagement, or interactivity with the delivered primary-level message. 

4. The method of claim 3, wherein the user response to at least the primary-level message is tracked by at least one of an on-board or off-board camera or sensor. 
9. The system of claim 8, wherein the recipient context is an aggregate of at least one of social media data, IoT data, wearable device data, genetic profile data, and stress data of the intended recipient. 
5. The system of claim 3, wherein the user response to at least the primary-level message is tracked based on at least one of a 

6. The system of claim 1, wherein any one of the message pushes a battery of at least one of a physical or cognitive tasks and based on compliance or performance, assign a subsequent message. 

7. The system of claim 1, wherein any one of the message is a suggested action for at least one of a payment option, scheduler option, exchange option, gift option, donate option, or volunteer option. 

8. The system of claim 1, wherein the mood map or an EMS store assigns an indication score or color-coded range to further convey severity to the dynamic EMS. 

9. The system of claim 1, wherein message types correspond to EMS types found in an EMS store. 

10. The system of claim 1, wherein message types correspond to EMS types based on scored or color-coded aspects. 

11. The system of claim 1, wherein any one of the message assigned and pushed are by machine learning aspects.

12. The system of claim 1, wherein at least one of the message or EMS types are shared to others in network or out of network. 

13. The system of claim 1, wherein any one of the message for actions suggested or behaviors recommended are supported by at least one credentialed EMS expert. 

14. A system for delivering a digital therapeutic, specific to a users emotional or mental state (EMS), said system comprising of: a mood map; a primary message prescriber; a processor coupled to a memory element with instructions, said processor when executing said memory-stored instructions, configure the system to cause: at least one EMS to be selected for the user based on a user-plotted point on a displayed mood map to reflect at least a two-

15. The system of claim 14, wherein the user-plotted point on the displayed mood map reflects a three-dimensional EMS along at least three correlates of behavior. 

16. The system of claim 15, wherein the three correlates are a positivity correlate, an activity correlate, and a time correlate. 

17. The system of claim 16, wherein any one of the positivity correlate or activity correlate is on any one of the x and y-axis, and time or duration is scaled on a z-axis of a three-dimensional mood map. 

18. The system of claim 14, wherein the mood maps x-axis is an activity correlate represented as an ocean surface horizontally bisecting the display, whereby a wave action increases the further right from a center point and the wave action calms further left from the center point. 

19. The system of claim 18, wherein the mood maps y-axis is a positivity correlate represented as a sky above the ocean surface and ocean depth below the ocean surface, whereby the sky light becomes brighter the further up from the center point and the ocean depth becomes dimmer the further down from the center point. 

20. The system of claim 19, wherein the mood maps z-axis is a time or duration correlate, wherein the mood map shifts ninety degrees to reveal a side-sectional view of the ocean surface and shore, whereby the shore at either end of the display represents 

21. The system of claim 14, wherein the message prescriber delivering at least a primary-level message (digital therapeutic) personalized to the user is based on at least one of a stored message coupled to the EMS selected by the user from a store of EMS to override the EMS defined from the user-plotted mood map. 

22. A system for delivering a digital therapeutic, specific to a users emotional or mental state (EMS), said system comprising of: a message prescriber; a processor coupled to a memory element stored with instructions, said processor when executing said memory-stored instructions, configure the system to cause: at least one EMS to be selected for the user based on a user-plotted point on a displayed mood map to reflect at least a two-dimensional EMS along at least two correlates of behavior, said EMS indicating a granular assessment of at least one of a feeling, sensation, mood, mental state, emotional condition, or physical status of the user; and the message prescriber delivering at least a primary-level message (digital therapeutic) personalized to the user based on at least one of a stored message coupled to the selected EMS; wherein the at least primary-level messages contain at least one of a text, image, sound, video, art asset, suggested action or recommended behavior; and wherein the at least primary-level message is a suggestion or recommendation for the user to perform a task or consume content with clinically proven benefits to improve at least one of a mood, anxiety, stress, psychological state, emotional state, or physical state by altering levels of at least one neurotransmitter of the user. 

23. The system of claim 18, wherein the at least one neurotransmitter altered is at any 

24. A method for delivering a digital therapeutic, specific to a users emotional or mental state (EMS), said method comprising the steps of: selecting at least one EMS for the user based on a user-plotted point on a displayed mood map to reflect at least a two-dimensional EMS along at least two correlates of behavior, said EMS indicating a granular assessment of at least one of a feeling, sensation, mood, mental state, emotional condition, or physical status of the user; and delivering at least a primary-level message (digital therapeutic) personalized to the user based on at least one of a stored message coupled to the EMS. 
13. A method for imposing a dynamic sentiment vector to an electronic message, the method comprising: receiving a text input comprising message content from an electronic computing device associated with a particular user; converting the message content comprised in the text input received from the electronic computing device into converted text in a standardized lexicon; parsing the converted text for emotionally-charged language; plotting a sentiment value as a point on a coordinate-based sentiment value spectrum for the text input, wherein the plotted point reflects a sentiment along at least two correlates of positivity and activity for said text input; and imposing a sentiment vector, corresponding to the plotted sentiment value, the imposed sentiment vector rendering a sensory effect on the message content designed to convey a corresponding dynamic sentiment based on multiple correlates. 
14. The method of claim 13, wherein the sentiment vector imposed to the text input is a voice accompaniment. 
15. A method for imposing a dynamic sentiment vector to an electronic message, the method comprising: receiving a text input comprising message content from an electronic computing device associated with a particular user; converting the message content comprised in the text input received from the electronic computing device into converted text in a standardized lexicon; parsing the message content comprised in the text input for emotionally-charged language; plotting a sentiment value as a point on a coordinate-based sentiment value spectrum for the text input, wherein the plotted point reflects a sentiment along two 

16. The method of claim 15, further comprising: capturing sensor data of the particular user at a sensor coupled to the electronic computing device; and assigning a sentiment value, based on the emotionally-charged language and the sensor data, from a dynamic sentiment value spectrum to the text input. 

26. The method of claim 25, wherein the at least one neurotransmitter altered is at any one of dopamine, serotonin, epinephrine, norepinephrine, or gabba. 
17. The method of claim 15, wherein parsing the message content further comprises: recognizing at least one of shorthand script, symbol, and emotional icon in the message content of the text input; converting the message context of the text input into converted text into a standardized lexicon; and parsing the converted text for emotionally-charged language. 
27. The method of claim 24, wherein the user-plotted point on the displayed mood map reflects a three-dimensional EMS along at least three correlates of behavior. 

28. The method of claim 27, wherein the three correlates are a positivity correlate, an activity correlate, and a time correlate. 

29. The method of claim 28, wherein any one of the positivity correlate or activity correlate is on any one of the x and y-axis, and time or duration is scaled on a z-axis of a three-dimensional mood map. 

30. The method of claim 29, wherein the mood maps x-axis is an activity correlate 

31. The method of claim 29, wherein the mood maps y-axis is a positivity correlate represented as a sky above the ocean surface and ocean depth below the ocean surface, whereby the sky light becomes brighter the further up from the center point and the ocean depth becomes dimmer the further down from the center point. 

32. The method of claim 29, wherein the mood maps z-axis is a time or duration correlate, wherein the mood map shifts ninety degrees to reveal a side-sectional view of the ocean surface and shore, whereby the shore at either end of the display represents day zero and time or duration increases the further from the shore. 

33. The method of claim 24, wherein the message prescriber delivering at least a primary-level message (digital therapeutic) personalized to the user is based on at least one of a stored message coupled to the EMS selected by the user from a store of EMS to override the EMS defined from the user-plotted mood map. 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892 for related art.
Abrahami et al, ( 2017/0039045 A1) teach a cognitive state alteration system integrating multiple feedback technologies.

Chandramouli et al., (2015/0254566 A1) teach automatic detection in short and multilingual messages.
Migaly (2006/0150989 A1) teach a method of diagnosing, treating and educating individuals with and/or about depression.
Froloff (7,720,784) teaches emotive intelligence applied in electronic devices and interest using emotion displacement quantification in pain and pleasure space.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
3/13/2021